Citation Nr: 1244397	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-11 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1991 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

In April 2011, the Board remanded the matter for further development.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

In April 2011, the Board remanded the matter the claim to afford the Veteran a VA examination.

In March 2012, an Agency of Original Jurisdiction requested a copy of the examination notification letter if the Veteran failed to report for the scheduled examination.

In April 2012, the examination request was canceled, because the Veteran had failed to report for the examination.  The file does not contain the notification letter.  







Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655.

2.  Afford the Veteran a VA podiatry examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's currently plantar fasciitis began during active duty service.  

In formulating the opinion, the VA examiner is asked to consider the following facts.  

* The service treatment records show that on entrance examination the Veteran had moderate bilateral pes planus.  

* In April 1996, the Veteran complained of bilateral foot pain, burning, and swelling.  

* In December 1997, the Veteran complained of bilateral heel pain after wearing ill-fitting shoes.  Examination found open blisters on the heels.  

* The Veteran is service-connected for right ankle osteoarthritis.  

* After service, VA treatment records from September 2003 document complaints and treatment for foot pain 

* X-rays in September 2005 showed a calcaneal spur with possible fracture through spur formation.  X-rays of the right foot showed plantar and posterior calcaneal spurs.  

* In October 2005, the Veteran walked with an antalgic gait.  The provisional diagnosis was left Achilles tendonitis and right plantar fasciitis.  

* In December 2010, X-rays showed bilateral spurring of the navicular bone.  The diagnosis was bilateral pes planus, plantar fasciitis, and degenerative changes.

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's claims file must be made available to the examiner for review. 

2.  After the above development is completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


